Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4, 7-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansen et al. (US 2014/0074176 (provided in the IDS)).

3.	Addressing claim 1, Jansen discloses a method comprising:
configuring a nerve modulating therapy (see Fig. 1 and abstract); 
applying the nerve modulating therapy to a target area of a subject to modulate conduction in one or more small diameter axons within the target area to a greater degree than conduction in, large diameter axons within the target area (see Fig. 1, abstract, [0080] and [0118]; targeting small diameter axons with light therapy; by targeting small diameter axons this result in higher modulation in small diameter than large diameter axons).

4.	Address claims 2-4 and 7-13, Jansen discloses:
wherein the nerve modulating therapy affects an outer surface of the one or more small diameter axons to modulate conduction in the one or more small diameter axons (see abstract, [0098] and Fig. 1, laser modulation on the outside surface of nerve to modulate conduction activities);
wherein the nerve modulating therapy comprises at least one of a heat signal, a pressure wave, an optogenetic manipulation, and a pharmaceutical dosage (see [0096]);
wherein the heat signal is an infrared light signal provided by a laser source, an ultrasound signal provided by an ultrasound source, or a radio frequency signal provided by a radio frequency source (see [0096] and Fig. 1);
wherein the modulation of conduction in the one or more small diameter axons comprises inhibiting conduction in the one or more small diameter axons or exciting conduction in the one or more small diameter axons (see abstract and [0116]);
adjusting the nerve modulating therapy to target other small diameter axons within a different spatial portion of the target area (see [0116]);
wherein the nerve modulating therapy comprises a heat signal that exposes the target area to a radiant exposure sufficient to target the one or more small diameter axons (see [0012] and Fig. 6, use light to produce heat to inhibit neurons activities);
wherein the one or more small diameter axons have diameters less than or equal to 4 µm (see [0007], [0009], [0152] and [0154]; it is inherent that small diameter axons have diameters less than or equal to 4 µm because the unmyelinated neuron diameter of rat and mollusk Aplysia is less than 2 µm; in rat the diameter is 1 µm and less);
wherein the one or more small diameter axons have diameters less than or equal to 2 um (see [0007], [0009], [0152] and [0154] because the unmyelinated neuron diameter of rat and mollusk Aplysia is less than 2 µm; in rat the diameter is 1 µm and less);
wherein the conduction is modulated for 1 minute or more (see Figs. 6, 17, [0120] and [0140]; the experiment is done for at least 1 hour);
wherein the conduction is modulated for 10 minutes or more (see Figs. 6, 17, [0120] and [0140]; the experiment is done for at least 1 hour).

5.	Addressing system claims 14-17 and 19-20, the method in claims 1-4 and 7-8 perform by the system in claims 14-17 and 19-20 therefore the system claims 14-17 and 19-20 are being rejected for the same reason as method claims 1-4 and 7-8. 




Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 5-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. (US 2014/0074176 (provided in the IDS)) and in view of Luan et al. (Neuromodulation: present and emerging methods (provided in the IDS)).

8.	Addressing claims 5-6 and 18, Jansen does not disclose wherein the nerve modulating therapy comprises a heat signal and a pharmaceutical dosage, wherein the pharmaceutical dosage enhances an effect of the heat signal and wherein the pharmaceutical dosage affects one or more ion channels. In the same field of neuromodulation, Luan discloses wherein the nerve modulating therapy comprises a heat signal and a pharmaceutical dosage, 
wherein the pharmaceutical dosage enhances an effect of the heat signal and wherein the pharmaceutical dosage affects one or more ion channels (see page 6-7, section 3.6, 3.6.1 and discussion section, right column, last paragraph; Jansen and Luan discloses using light thermal treatment; Luan further discloses using combination treatment of chemical/pharmaceutical with other treatment; the chemical treatment change the transmembrane which enhance heat or other treatment by reduce stimulation threshold; the change in transmembrane effect the ion channels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jansen to use chemical/pharmaceutical stimulation as taught by Luan because this change the transmembrane and reduce stimulation thresholds (see page 7, right column, last paragraph). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0184003 (see [0073] and [0093]; chemical and electrical stimulation that effect the ion channels; ion channel blockers help improve electrical stimulation). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793